Citation Nr: 0939817	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 
1970.  He died in March 2005.  The appellant claims as his 
surviving spouse.

These matters initially came before the Board of Veterans' 
Appeals (Board) from two decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a May 11, 2005 rating decision, the RO denied the 
appellant's claims for service connection for the cause of 
the Veteran's death and for DIC pursuant to 38 U.S.C.A. 
§ 1318.  Separately, in a May 23, 2005 letter, the RO denied 
the appellant's claim for accrued benefits.

In February 2007, the Veteran testified during a hearing 
before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.

In February 2008, this appeal was advanced on the Board's 
docket (AOD) pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002). 

In March 2008 and September 2008, the Board remanded each of 
the claims to the RO, via the Appeals Management Center 
(AMC).

The Board's decision on the claims for DIC pursuant to 
38 U.S.C.A. § 1318 and for accrued benefits is set forth 
below.  The claim for service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC, remaining in AOD status.  VA will notify the 
appellant if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran died in March 2005.

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral arthritis of the knees, elbows, 
and hands, and arthritis of the cervical spine.  Each 
disability was rated 10 percent except for the left knee 
arthritis, which was rated 20 percent, effective September 
21, 2000.  In addition, service connection was in effect for 
hiatal hernia with gastroesophageal reflux disease (GERD), 
rated 10 percent, and for tonsillectomy, hemorrhoids, left 
inguinal hernia, and herpes Zoster, each rated 
noncompensable.  The Veteran was also in receipt of a total 
disability rating based on individual unemployability (TDIU) 
effective September 21, 2000.

3. At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death, or for service-connected 
disability rated by VA as totally disabling continuously from 
his release from active duty.

4.  The appellant filed a claim for accrued benefits in April 
2005, within one year of the Veteran's death.  At time of 
death there was no pending claim and there are no monies due 
and unpaid.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).

2.  The claim of entitlement to accrued benefits lacks legal 
merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In connection with the claims herein decided, the appellant 
has been notified of the reasons for the denials of the 
claims for DIC pursuant to 38 U.S.C.A. § 1318 and the claim 
for accrued benefits, and has been afforded the opportunity 
to present evidence and argument with respect to these 
claims.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant 
with regard to these claims.  As will be explained below, the 
undisputed facts reflect that these claims lack legal merit. 
As the law, and not the facts, is dispositive of these 
claims, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).

Moreover, in the circumstances of this case, where there is 
no legal basis for eligibility for DIC benefits under 
38 U.S.C.A. § 1318 or accrued benefits, a remand for 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

In its September 2008 remand, the Board noted that the 
appellant had not been properly informed of the information 
necessary to substantiate her claims or which evidence she 
and VA are responsible for providing, and instructed the AMC 
to provide the appellant with notice consistent with the 
VCAA.  The AMC's October 2008 letter informed the appellant 
which evidence she and VA are responsible for providing, but 
did not inform her of the information necessary to 
substantiate her claims.  Given that VCAA notice was not 
required for these claims because they must be denied as a 
matter of law, any failure to substantially comply with the 
Board's remand instructions, see Stegall v. West, 11 Vet. 
App. 268, 271 (1998), did not prejudice the appellant.  See 
38 C.F.R. § 19.9(a)(1) (remand required only when further 
action "is essential for a proper appellate decision").  
Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative).

Finally, since the RO has provided the appellant with all 
required notice relevant to the legal basis for the denials 
of her claims for DIC pursuant to 38 U.S.C.A. § 1318 and for 
accrued benefits, the Board finds that there is no prejudice 
in proceeding with adjudication of the claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




Analysis

DIC Pursuant to 38 U.S.C.A. § 1318

Even though a Veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the Veteran's death were 
service-connected, if: (1) the Veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the Veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
Veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the Veteran was a former 
prisoner of war who died after September 30, 1999.  
38 U.S.C.A. § 1318(b).  The term "rated by VA as totally 
disabling" includes a total disability rating based on 
individual unemployability (TDIU).  38 C.F.R. § 3.22(c).

The Veteran's death was not the result of his own willful 
misconduct.  However, the evidence does not reflect, and the 
appellant has not contended, that the Veteran met any of 
criteria of 38 U.S.C.A. § 1318(b)(2).  At the time of the 
Veteran's death, service connection was in effect for 
bilateral arthritis of the knees, elbows, and hands, and 
arthritis of the cervical spine.  Each disability was rated 
10 percent except for the left knee arthritis, which was 
rated 20 percent, effective September 21, 2000.  In addition, 
service connection was in effect for hiatal hernia with 
gastroesophageal reflux disease (GERD), rated 10 percent, and 
for tonsillectomy, hemorrhoids, left inguinal hernia, and 
herpes Zoster, each rated noncompensable.  The Veteran was 
also in receipt of a TDIU effective September 21, 2000.

The above facts reflect that the Veteran was not in receipt 
of a 100 percent schedular rating for any service-connected 
disability or combination of service-connected disabilities 
during his lifetime.  Moreover, while he was receiving 
compensation for service-connected disability that was 
totally disabling pursuant to the February 2004 grant of a 
TDIU, the TDIU was effective September 21, 2000, 
approximately four and one-half years prior to his March 2005 
death.  Thus, the Veteran was not receiving compensation for 
service-connected disability that was totally disabling for a 
continuous period of at least 10 years immediately preceding 
death, and the appellant is not eligible for DIC pursuant to 
38 U.S.C.A. § 1318(b)(2)(i).  In addition, the Veteran's 
active service ended in January 1970 and he was not rated 
totally disabled until more than thirty years later.  Thus, 
the Veteran was not rated by VA as totally disabled  
continuously from his release from active duty, and the 
appellant is not entitled to DIC pursuant to 38 U.S.C.A. 
§ 1318(b)(2)(ii).  Moreover, the is no evidence or allegation 
that the Veteran was a POW, and the appellant is therefore 
not eligible for DIC pursuant to 38 U.S.C.A. 
§ 1318(b)(2)(iii).

In addition, the regulation implementing 38 U.S.C.A. § 1318 -
- 38 C.F.R. § 3.22 -- 
provided at the time of appellant's 2005 claim that the term 
"entitled to receive" in the statute means that at the time 
of death, the Veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because: (1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
Veteran; (3) the Veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the Veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 
3.22(b) (2005).  A subsequent amendment moved most of the 
language from 38 C.F.R. § 3.22(b)(3) (2005), regarding CUE in 
a VA decision during a Veteran's lifetime, to a new 38 C.F.R. 
§ 3.22(b)(1).  See 70 Fed. Reg. 72211, 72220-72221 (Dec. 2, 
2005).

The Board notes that there have been a number of recent 
decisions by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) clarifying the meaning of 
38 C.F.R. § 3.22.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22. Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix 
(citation omitted), was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently. Id. at 1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
Veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the Veteran's survivor, i.e., claims where no 
claim had been filed during the Veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 
(2008).

In this case, the Veteran died in March 2005 and appellant's 
claim was filed the next month. As such, these events 
occurred after VA's January 2000 amendment of 38 C.F.R. § 
3.22, and this regulation, as interpreted by the Federal 
Circuit, is applicable to the appellant's claim.

The evidence does not reflect, and the appellant has not 
alleged, that the Veteran had service-connected disability 
rated totally disabling by VA for any of the time periods 
specified in 38 U.S.C.A. § 1318(b) but was not receiving 
compensation due to any of the reasons enumerated in 
38 C.F.R. § 3.22(b).  This includes a lack of evidence or 
allegation that the Veteran had applied for compensation but 
had not received total disability compensation due solely to 
CUE in a VA decision pursuant to 38 C.F.R. § 3.22(b)(3).  In 
this regard, the Board notes that the Veteran's TDIU was 
effective the September 21, 2000 date of his informal claim 
for a TDIU, and there is evidence or allegation that the 
Veteran was entitled to an earlier effective date for his 
TDIU based on CUE.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because there is no evidence or allegation that he 
met the criteria of the applicable statute and implementing 
regulation.  Therefore, the governing law, as applied to the 
undisputed facts, is dispositive, and the claim must be 
denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. at 430.

Accrued Benefits

An accrued benefits claim arises after a Veteran has died. 
Although a Veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions. Among requirements for accrued benefits are that 
a claim must be filed within the year after the Veteran's 
death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a Veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  At 
the time of the appellant's claim for accrued benefits, a 
pending claim was defined generally "[a]n application, 
formal or informal, which has not been finally adjudicated." 
38 C.F.R. § 3.160 (2005).  Subsequently, paragraph (5) was 
added to 38 C.F.R. § 3.1000(d), which similarly defines claim 
pending on the date of death as a claim "filed with VA that 
had not been finally adjudicated by VA on or before the date 
of death").  See 67 Fed. Reg. 78368 (Dec. 29, 2006).  See 
also Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) 
(definitions of "pending claim" and "finally adjudicated 
claim" in 38 C.F.R. § 3.160 indicate that a pending claim is 
one that has not become final by the expiration of the one 
year period of notice of an award or disallowance or by 
denial on appellate review).

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the Veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision. 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the Veteran died in March 2005, and the 
appellant filed her claim in April 2005. Thus, the appellant 
filed a timely claim for accrued benefits.

This claim must be denied, however, because the Veteran did 
not have a claim pending at the time of his death, and there 
is no evidence that he was entitled to benefits under an 
existing rating or decision.

In February December 2001, the RO decided multiple claims for 
service connection and increased ratings, and the Veteran 
disagreed with these determinations in a December 2002 notice 
of disagreement (NOD).  In February 2004, the Veteran wrote a 
letter indicating that if his claim for a TDIU were granted, 
this would satisfy his appeal.  Later in February 2004, the 
RO granted the Veteran's claim for a TDIU, as well as two 
increased ratings claims and eligibility to dependents' 
educational assistance.  Thus, the claims denied in the 
December 2001 rating from which the Veteran appealed were not 
pending at the time of his death because the RO granted the 
benefit the Veteran indicated would satisfy his appeal.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) ("This Court does not 
here hold that a claimant may never limit a claim or appeal 
to the issue of entitlement to a particular disability rating 
which is less than the maximum disability allowed by law").  
Moreover, the RO notified the Veteran of the decision 
granting a TDIU on March 11, 2004, and the Veteran did not 
filed a NOD within the applicable one year time period, which 
expired shortly before the Veteran's death on March [redacted], 2005.  
See 38 C.F.R. § 20.302(a).  Therefore, there was no claim 
filed with VA that had not been finally adjudicated by VA on 
or before the Veteran's date of death, and, therefore, no 
pending claim upon which the appellant could base a claim for 
accrued benefits.

The appellant requested a written audit be conducted 
regarding the amount of benefits paid to the Veteran during 
his lifetime.  Such an audit was performed in January 2006, 
indicating that the Veteran was due $65,578.00 from the 
December 1, 1997 date that his benefit payments began to the 
last day of March 2005, the month of his death, and that this 
exact same amount was paid to him.  Thus, the audit concluded 
that the Veteran was paid correctly.  Neither the appellant 
nor her representative has specifically identified any 
discrepancy in the amount owed and amount paid to the 
Veteran.  Nor have they identified any flaw in the audit.

During the RO hearing, the only testimony regarding accrued 
benefits was the appellant's affirmative response to her 
representative's question, "Is it your continued contention 
and belief that the benefits that extend back to an 
entitlement decision of March 11, 2004 which were never paid 
to the Veteran because he passed away before that was 
completed, that those benefits should extend to you?"  
(Hearing transcript, p. 3).  This question and answer appear 
to argue that the benefits to which the Veteran was entitled 
pursuant to the February 2004 grant of a TDIU (of which the 
Veteran was notified on March 11, 2004) should be given to 
the appellant.  The record does establish that a check 
(payment) was issued on April 1, 2005.  According to the 
returned check data it was canceled on April 5, 2005.  
However, it was thereafter determined that the appellant was 
entitled to a surviving spouse one-time payment of $2429, the 
exact amount of the canceled check.  The AOJ cited section 
506 of Public Law 104-275.  (See 41-103 in left hand flap.)  
Based upon this record, all monies due and unpaid were, in 
fact paid.  
.
As the Veteran did not have a claim pending at the time of 
his death, and was not entitled to additional benefits under 
an existing rating or decision, the appellant's claim for 
accrued benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. at 430. 
ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied. 

Entitlement to accrued benefits is denied.


REMAND

As noted, in its September 2008 remand, the Board found that 
the appellant had not been provided that the appellant had 
not been properly informed of the information necessary to 
substantiate her claims or which evidence she and VA are 
responsible for providing, and instructed the AMC to provide 
the appellant with notice consistent with the VCAA.  The 
AMC's October 2008 letter informed the appellant which 
evidence she and VA are responsible for providing, but did 
not inform her of the information necessary to substantiate 
her claims.

Where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. at 271.  With regard to the error in not 
informing the appellant of the information necessary to 
substantiate her claim for service connection for the cause 
of the Veteran's death, the Board cannot find that this error 
did not prejudice the appellant.  See 38 C.F.R. § 19.9(a)(1) 
(remand required when further action "is essential for a 
proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) 
(Court must take due account of the rule of prejudicial 
error).

In the context of a claim for service connection for the 
cause of the Veteran's death, section 5103(a) notice must be 
tailored to the claim. The notice should include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  In this case, the appellant's primary 
contention is that the Veteran's service-connected arthritis 
caused an inability to ambulate which hastened the progress 
of the pneumonia that caused his death.  Thus, she was aware 
that service connection for the cause of death could be 
granted based on a service-connected disability.  However, 
the appellant also submitted a letter from "E.S.", a friend 
who was also a registered nurse.  E.S. wrote that, in 
addition to the Veteran's service-connected abdominal 
surgeries and arthritis, his post-service heart surgery 
contributed to his death from pneumonia.  Given that the 
appellant's submissions include evidence indicating that a 
non-service-connected disability may have contributed to his 
death from pneumonia, the failure to provide an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a condition not yet service-connected, in 
violation of Hupp, was prejudicial.  Consequently, a remand 
is necessary to provide VCAA notice consistent with Hupp.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

Send a new VCAA notice letter to the 
appellant. The letter must contain notice 
of all the information required by Hupp 
v. Nicholson, 21 Vet. App. 342 (2007). 
Specifically, the letter must include (1) 
a statement of the disabilities for which 
the Veteran was service connected at the 
time of his death; (2) an explanation of 
the evidence and information required to 
substantiate the DIC claim based on 
previously service connected disability; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on disability not yet 
service connected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


